Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art generally teaches dental impression trays (similar to applicant’s DTD dental tray) having enlarged cylindrical portions along the upper end portion of the side walls (e.g. Shuneman 3,834,025 element 4; Lehn et al 4,085,507 element 16; Divjak 5,520,539 element 4; and Wright 6,213,768 element 12), but none of the cited references reasonably teach a “tube-like portion that is disposed on an outer side surface at an upper end portion” of a side wall or that the tube-like portion has “a diameter such that a lower surface of the tube-like portion extends towards a mid-point of the at least first and second side walls” (claim 1) or “a diameter that is more than half of a distance between the first and second side walls at the support surface (claim 48) as required by the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712